AO 245B (Rev. 02/08/2019) Judg1nent in a Criminal Petty Case (Modified)                                                                   Page I of!    4
                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                  JUDGMENT IN A CRIMINAL CASE
                                                                               (For Offenses Com1nitted On or After Noven1ber 'I, 1987)
                                v.

                        Gerardo Tapia-Guerrero                                 Case N umb er: 3 19-m1-
                                                                                                    . 21396

                                                                               Beniamin       ~. Kinrrtf ILED
                                                                               Defendant's Att rney


REGISTRATION NO. 84198298                                                                                  MAR 2 2 2019
                                                                                                                                                 ·,_.
THE DEFENDANT:                                                                                     Cl.ERK, U.S. DISmlCT COURT     . •·
                                                                                                SOUTHERN DISTRICT OF CALIFORNIA ·
 ~ pleaded guilty to count( s) 1 of Complaint                                                  IOV                         D'""UTV
                                                                                                                           .

 D was found guilty to count(s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                    Nature of Offense                                                               Count Number(s)
8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                     1

 D The defendant has.been found not guilty on count(s)
                                                                          -----~----------~~~

 D Count(s) ---------------~--dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                               "t8(TIME SERVED                            D                                            days

  ~  Assessment: $10 WAIVED ~ Fine: WAIVED
 ~ Court recommends USMS, ICE or DRS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative,                          charged in case


       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within JO days
  of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
  imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
. United States Attorney of any material change in the defendant's economic circumstances.

                                                                           Friday, March 22, 2019



 Received      ~-­
               ous\\1
    .             "-                                                          HbNORABLE F. A. GOSSETT III
                                                                              UNITED STATES MAGISTRATE JUDGE


 Clerk's Office Copy                                                                                                           3:19-mj-21396
